       Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 1 of 18



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT



KELLY CARLIER, individually and on behalf of all
others similarly situated,

                    Plaintiff,                     Case No. 3:20-cv-00266-CSH

      v.                                           Hon. Charles S. Haight, Jr.

CHARTER COMMUNICATIONS, INC.,

                    Defendant.


  DEFENDANT CHARTER COMMUNICATION, INC.’S BRIEF IN SUPPORT OF
                    MOTION TO STAY CASE
        Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 2 of 18




                                                TABLE OF CONTENTS

I.     INTRODUCTION............................................................................................................. 1
II.    RELEVANT PROCEDURAL HISTORY...................................................................... 3
       A.        Plaintiff’s Lawsuit Is Premised Entirely on the TCPA’s Automated-Call
                 Ban .......................................................................................................................... 3
       B.        The U.S. Supreme Court Grants Certiorari in AAPC to Decide the
                 Constitutionality of the TCPA’s Automated-Call Ban ........................................... 4
       C.        The Second Circuit Will Imminently Issue a Ruling Defining the Scope of
                 an ATDS ................................................................................................................. 5
III.   ARGUMENT AND CITATATION TO AUTHORITY ................................................ 7
       A.        Legal Standard on a Motion to Stay ....................................................................... 7
       B.        All Relevant Considerations in this Case Favor Granting a Stay Pending
                 the Outcomes in AAPC, Kloth-Zanard, and La Boom ............................................ 9
            1.   Factor One: A Stay Poses No Harm to Plaintiff, Especially Because it Will Be
                 Short in Duration .................................................................................................... 9
            2.   Factor Two: Charter Will Suffer Harm and an Undue Burden if this Action
                 Proceeds Before AAPC is Decided ....................................................................... 11
            3.   Factor Three: A Stay Will Promote the Interests of the Court ............................. 12
            4.   Factors Four and Five: A Stay Will Further the Public Interest and Interests of
                 Persons Not Parties to this Action ........................................................................ 13
IV.    CONCLUSION ............................................................................................................... 15




                                                                    i
         Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 3 of 18



I.      INTRODUCTION

        The Court should exercise its discretion to stay this action pending two critical decisions

from the Supreme Court and the Second Circuit, both of which cut to the heart of Plaintiff’s

Telephone Consumer Protection Act (“TCPA”) claims and may dispose of them entirely. First,

the Supreme Court’s forthcoming decision in Barr v. American Association of Political

Consultants, No. 19-631 (U.S. Jan. 10, 2020) (“AAPC”), which will be decided this term, is

potentially dispositive of Plaintiff’s claim that Defendant Charter Communications, Inc.

(“Charter”) violated the TCPA’s “automated-call ban” by placing calls with an automatic

telephone dialing system (“ATDS”). That is, the Supreme Court will decide whether, as several

Circuit courts have held, the “automated-call ban” is an unconstitutional content-based restriction

on speech (it is) that does not withstand strict scrutiny (it does not).

        Second, the Second Circuit is also set to clarify the proper definition of ATDS in Kloth-

Zanard v. Bank of America, No. 19-2043 and La Boom Disco, Inc. v. Duran, No. 19-600—a

definition upon which Plaintiff’s entire ATDS claim (and putative class definition) hinges. And

while the Second Circuit’s holding in those cases is undetermined, it will likely affirm the lower

courts’ grants of summary judgment by joining the emerging majority of courts across the country

in ruling that the TCPA means what it says: that equipment must have the capacity to generate and

dial random or sequential numbers to qualify as an ATDS. Accordingly, the Court should stay

this action pending the Supreme Court’s resolution of AAPC, or, alternatively, a decision from

Second Circuit—either of which could be outcome-determinative in this nationwide class action.

All the relevant factors support a stay.

        First, a stay would not harm Plaintiff, who seeks only statutory, not actual, damages. It

would instead benefit Plaintiff by: (a) preventing him from incurring significant time and expense




                                                   1
         Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 4 of 18



in discovery and motion practice, all of which could be for naught after the decision in AAPC,

which could end this litigation; or (b) streamlining the legal issues in this case by clarifying the

definition of an ATDS.

        Second, if this action is not stayed, Charter would be prejudiced by incurring substantial

costs that will be wholly unnecessary. That prejudice is compounded by the fact there are two

other related cases premised on the same automated-call ban (including another case filed by

Plaintiff’s counsel) currently pending in this District, all of which Charter is moving to stay.1

        Third, a stay is in the Court’s interest because rulings in AAPC, Kloth-Zanard, and La

Boom will determine whether and to what extent Plaintiff’s ATDS claim against Charter can

proceed. For instance, if the Supreme Court determines that the TCPA’s automated-call ban is

unconstitutional and cannot be severed—which is the general rule in the case of a constitutional

violation—that would eliminate Charter’s liability. Similarly, the Second Circuit’s forthcoming

decision regarding what constitutes an ATDS, regardless of outcome, will provide much needed

guidance to the parties and Court in light of the D.C. Circuit’s decision in ACA International v.

FCC, 885 F.3d 687, 701 (D.C. Cir. 2018), vacating the FCC’s prior interpretations of the term. If

forced to proceed without the clarity of the Supreme Court’s and the Second Circuit’s decisions,

the parties will have to engage in (and the Court will have to police) significant discovery and

motion practice related to the merits of this case and the propriety of class certification, all of which

may be rendered moot by the forthcoming decisions.




1
 Charter marked all three cases as related (Doc. 16) in accordance with Local Rule 40. See L.R.
40(b)(1)(a) (“In the event . . . there is pending in this District a related case assigned to a different
Judge, the later-filed case should normally be transferred to the Judge having the earliest filed case
that remains pending.”).


                                                   2
         Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 5 of 18



       Fourth, a stay would promote the public interest and the interests of non-parties. Indeed,

the public has an interest in the efficient and fair administration of the judicial system. The public,

moreover, would not reap any benefit from the unnecessary expenditure of judicial resources or

the enforcement of an unconstitutional (and vague) statute in violation of the First Amendment.

Similarly, a stay would prevent discovery that will unnecessarily burden and invade the privacy

interests of non-parties. Those concerns are particularly acute in TCPA class actions where

plaintiffs routinely serve subpoenas on cellular carriers that result in wide-ranging discovery

disputes, statutory privacy implications, and other significant legal costs.

       For these reasons, the Court should grant Charter’s Motion and briefly stay this case

pending the Supreme Court’s decision in AAPC, or, alternatively, the Second Circuit’s decisions

in Kloth-Zanard v. Bank of America, No. 19-2043 and La Boom Disco, Inc. v. Duran, No. 19-600.

II.    RELEVANT PROCEDURAL HISTORY

       A.      Plaintiff’s Lawsuit Is Premised Entirely on the TCPA’s Automated-Call Ban.

       On February 26, 2020, Plaintiff filed this putative class action, alleging that she received

telephone calls from a system that qualifies as an ATDS or that played a pre-recorded voice. Doc.

¶¶ 1–4. Plaintiff states the calls were for debt collection—not marketing—and that she never

consented to receive them. Id. ¶¶ 2–5. As such, Plaintiff makes one claim2 under 47 U.S.C. §

227(b)(1)(A) (the “automated-call ban”) and, based on that alone, asks the Court to certify two

nationwide classes. Id. at ¶ 21–22.




2
 Plaintiff also alleges a second cause of action for “knowing and/or willful violations” of the
TCPA, but her label is improper. Id. at ¶¶ 47–51. The TCPA allows a court to award treble
damages “in its discretion,” but it does not provide an independent claim for those damages. See
47 U.S.C. § 47(b)(3)(c).


                                                  3
         Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 6 of 18



       B.      The U.S. Supreme Court Grants Certiorari in AAPC to Decide the
               Constitutionality of the TCPA’s Automated-Call Ban.

       In 2016, the American Association of Political Consultants (“AAPC”), along with several

other stakeholders in various industries, sued the Attorney General and the FCC in the Eastern

District of North Carolina, alleging that the TCPA’s automated-call ban violates the First

Amendment. See Am. Ass’n. of Political Consultants v. Sessions, 323 F. Supp. 3d 737 (E.D.N.C.

2018). Specifically, the AAPC contends that the ban: (1) prohibits speech; and (2) contains

content-based statutory exceptions that favor certain speech in violation of the First Amendment.

This includes the “government debt exception,” which exempts calls “made solely to collect a

debt owed to or guaranteed by the United States.” Id. at 741. The district court ruled for the

government, holding that the ban was a content-based restriction subject to strict scrutiny, but

that the statute withstood such scrutiny. Id. at 744-45.

       The Fourth Circuit reversed. Am. Ass’n. of Political Consultants, Inc. v. FCC, 923 F.3d

159, 166 (4th Cir. 2019). It concluded that the government debt exception did not survive strict

scrutiny because it rendered the automated-call ban fatally underinclusive by authorizing

government-favored speakers to make many of the calls that Congress intended to prohibit by

enacting the ban—all while simultaneously imposing uncapped, strict liability damages

(potentially in the billions of dollars) on disfavored speakers for placing the same type of calls.

Id. at 167–68. The Fourth Circuit also held that the proper remedy was to sever the government

debt exception from the statute.3 Id. at 171.



3
  Similarly, the Ninth Circuit has twice held that the automated-call ban is unconstitutional, and
twice applied severance as the remedy. Duguid v. Facebook, Inc., 926 F.3d 1146, 1151 (9th Cir.
2019); Gallion v. U.S., 772 F. App’x 60, 605 (9th Cir. Jul. 8, 2019) (same). Now that the
Government has filed its opening brief in AAPC, multiple merits-based amicus briefs have been
filed, explaining that invalidating the automated-call ban will not increase intrusive and unwanted
calls. See Br. Of Amicus Curiae Retail Litig. Ctr., Inc. and Nat’l Retail Fed’n, Barr v. Am. Ass’n.


                                                 4
         Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 7 of 18



       Both parties sought Supreme Court review. The government argues that the government

debt exception is content neutral and thus the automated-call ban does not transform the statute

into a content-based speech restriction. See Petition for Writ of Certiorari at 6, Barr v. Am. Ass’n

of Political Consultants, Inc., No. 19-631 (U.S. Nov. 14, 2019). On the other hand, AAPC argues

that the automated-call ban itself is a content-based restriction that cannot survive strict scrutiny;

therefore, the Supreme Court must strike it down in its entirety (rather than sever it). See Br. of

Respondents Am. Ass’n of Political Consultants, Inc. at 13-19, Barr v. Am. Ass’n of Political

Consultants, Inc., No. 19-631 (U.S. Dec. 4, 2019).

       In January, the Supreme Court granted certiorari in AAPC. See Barr v. Am. Ass’n. of

Political Consultants, No. 19-631 (U.S. Jan. 10, 2020). Thus, the Court is set to examine whether:

(1) the government debt exception to the automated-call ban violates the First Amendment; and

(2) the proper remedy for a violation is to sever the exception (rather than invalidating the

automated-call ban altogether). See Question Presented Report, Barr v. Am. Ass’n of Political

Consultants, Inc., No. 19-631 (U.S. Jan. 10, 2020). The Court is scheduled to hear argument on

April 22, 2020 and will decide the case by the end of June, assuming that timetable is not slightly

extended by the COVID-19 pandemic. See Supreme Court Calendar for the Session Beginning

April 20, 2020; see also McGregory v. 21st Century Ins. & Fin. Serv., Inc., No. 1:15-CV-00098,

2016 WL 11643678, at *3 (N.D. Miss. Feb. 2, 2016) (the Court’s custom is to “issue all decisions

in argued cases before the start of its summer recess in June”).

       C.      The Second Circuit Will Imminently Issue a Ruling Defining the Scope of an
               ATDS.

       There are also two imminent Second Circuit decisions that will define the scope of an



of Political Consultants, Inc., No. 19-641 (Jan. 10, 2020). The foregoing demonstrates AAPC’s
import and highlights the propriety of waiting for that decision.


                                                  5
         Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 8 of 18



ATDS in this Circuit. By way of relevant background, the TCPA prohibits calling a cellular

telephone with an ATDS without the called party’s consent. 47 U.S.C. § 227. An ATDS is

defined as “equipment which has the capacity—to store or produce telephone numbers to be

called, using a random or sequential number generator; and to dial such numbers.” 47 U.S.C. §

227(a)(1). The FCC purported to interpret this statutory definition in various Orders.4 But in

March 2018, the D.C. Circuit vacated the FCC’s interpretations of what constitutes an ATDS as

arbitrary, capricious, and overbroad. See ACA Int’l v. FCC, 885 F.3d 687, 701 (D.C. Cir. 2018).

This left a vacuum of authority on what qualifies as an ATDS and called into question pre-2018

cases addressing that issue, given that most of those cases were decided based on the now-vacated

FCC guidance.

       However, any uncertainty regarding the definition of an ATDS in this Circuit will be

resolved in short order, as the Second Circuit is imminently set to rule on the definition of an

ATDS in at least two cases: Kloth-Zanard and La Boom, TCPA cases that both turn on the

definition of ATDS. In Kloth-Zanard, the Second Circuit is set to determine whether the district

court correctly held that the plaintiff failed to establish she was “called from a device with the

capacity ‘to store or produce telephone numbers . . . using a random or sequential number

generator,’ as the statute requires.” Kloth-Zanard v. Bank of Am., No. 3:15-CV-1208-MPS, 2019

WL 1922070, at *10 (D. Conn. Apr. 30, 2019), review granted in Kloth-Zanard v. Bank of Am.,

Case No. 19-2043 (2d Cir. Sept. 20, 2019). Similarly, the Second Circuit in La Boom is set to

determine, inter alia, whether the systems at issue in that case “operate with too much human

involvement to meet the definition of an autodialer.” See Duran v. La Boom Disco, Inc., 369 F.




4
 See, e.g., In Re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, et al.,
Declaratory Ruling and Order, 30 FCC Rcd 7961, 7972-73 (2015) (“2015 Order”).


                                                 6
           Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 9 of 18



Supp. 3d 476, 488–90, 492 (E.D.N.Y. 2019), review granted in La Boom Disco, Inc. v. Duran,

No. 19-600 (2d Cir. Dec. 13, 2019) (submitted for review).5 In those decisions, the Second

Circuit will likely join the majority of Circuits6 by holding that an ATDS must have the capacity

to generate and dial random or sequential numbers, which will impact most ATDS cases, as

modern dialing equipment does not employ random or sequential number generators.

          Charter now moves to briefly stay this case pending the Supreme Court’s and the Second

Circuit’s imminent decisions, which will potentially be outcome determinative in this case.

III.      ARGUMENT AND CITATATION TO AUTHORITY

          A.     Legal Standard on a Motion to Stay.

          Courts have broad discretion to manage their docket and stay proceedings, as the “power

to stay proceedings is incidental to the power inherent in every court to control the disposition of

the causes on its docket with economy of time and effort for itself, for counsel, and for litigants.”

Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). In this Circuit, the “decision whether to stay an

action calls on a district court’s ‘studied judgment,’ requiring the court to examine ‘the particular

facts before it’ and determine ‘the extent to which . . . a stay would work a hardship, inequity, or

injustice to a party, the public or the court.’” Range v. 480-486 Broadway, LLC, 810 F.3d 108,

113 (2d Cir. 2015) (quoting Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 99 (2d Cir.

2012)).



5
 The Second Circuit is also examining whether D.C. Circuit in ACA International invalidated the
FCC’s 2003 Order, which held “that equipment can meet the definition of an autodialer if it pulls
from a list of numbers, so long as the equipment also has the capacity to dial those numbers without
human intervention.” Id.
6
 See Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 460 (7th Cir. 2020) (ATDSs must employ a
random or sequential number generator ); Glasser v. Hilton Grand Vacations Co., LLC, 948 F.3d
1301, 1304–05 (11th Cir. 2020) (same); Dominguez v. Yahoo, Inc., 894 F.3d 116, 121 (3d Cir.
2018) (same); but see Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1051 (9th Cir. 2018).


                                                 7
        Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 10 of 18



       In exercising their discretion, courts in this Circuit consider five factors:

       (1) the private interests of the plaintiffs in proceeding expeditiously with the civil
       litigation as balanced against the prejudice to the plaintiffs if delayed; (2) the private
       interests of and burden on the defendants; (3) the interests of the courts; (4) the
       interests of persons not parties to the civil litigation; and (5) the public interest.

Kappel v. Comfort, 914 F. Supp. 1056, 1058 (S.D.N.Y. 1996) (cits. omitted). Applying these

“Landis” factors, courts within this Circuit and outside of it (including this Court) routinely stay

proceedings “when a higher court is close to settling an important issue of law bearing on the

action.” Sikhs for Justice v. Nath, 893 F. Supp. 2d 598, 622 (S.D.N.Y. 2012); see Davis v. Blige,

No. 1:03-cv-00993-CSH, 2008 WL 2477461, at *2 (S.D.N.Y. June 16, 2008) (Haight, Jr., J.)

(granting stay pending certiorari decision from Supreme Court); see also Briscoe v. New Haven,

3:09-cv-01642-CSH, Doc. 151 (D. Conn. Feb 14, 2012) (Haight, Jr., J.) (same).

       Thus, it is unsurprising that courts across the country have stayed TCPA cases pending the

forthcoming Supreme Court and Circuit Court decisions discussed herein. See, e.g., Lindenbaum

v. Realgy, LLC, No. 1:19-cv-2862, Doc. 16 (N.D. Ohio Mar. 19, 2020) (granting motion to stay

pending AAPC); Seefeldt v. Entm’t Consulting Int’l, LLC, No. 4:19-CV-00188, 2020 WL 905844,

at *1 (E.D. Mo. Feb. 25, 2020) (same); Wright v. EXP Realty, LLC, No. 6:18-CV-01851, Doc. 99,

p.2 (M.D. Fla. Feb. 7, 2020) (same); Perrong v. Liberty Power Corp, LLC, 1:18-cv-00712-MN

(D. Del. Mar. 6, 2020) (same, via minute entry); see also DiStasio v. Edible Arrangements, LLC,

3:16-cv-00538-DJS, Doc. 106 (D. Conn. Jan. 24, 2020) (staying case pending La Boom and other

decisions).7 As explained herein, this Court should follow suit here and grant a brief stay in this


7
 See also, e.g., Acton v. Intellectual Capital Mgmt., Inc., No. 15-CV-4004, 2015 WL 9462110, at
*2 (E.D.N.Y. Dec. 28, 2015) (staying TCPA case pending outcome of Supreme Court and D.C.
Circuit appeals); Eric B. Fromer Chiropractic, Inc. v. N.Y. Life Ins. & Annuity Corp., No. 15-CV-
4767, 2015 WL 6579779, at *2 (C.D. Cal. Oct. 19, 2015) (collecting cases from district courts of
California, Florida, and Virginia staying TCPA cases pending Spokeo, Inc. v. Robins, 136 S. Ct
1540 (2016)).


                                                   8
        Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 11 of 18



case.

        B.     All Relevant Considerations in this Case Favor Granting a Stay Pending the
               Outcomes in AAPC, Kloth-Zanard, and La Boom.

        All five of the relevant factors identified above weigh in favor of granting a stay.8

               1.      Factor One: A Stay Poses No Harm to Plaintiff, Especially Because it Will
                       Be Short in Duration.

        First, the requested stay poses no risk of harm to Plaintiff. Notably, there is no likelihood

of damage or harm under this factor merely because the stay may delay the plaintiff’s recovery of

money damages. See, e.g., Rovi Guides, Inc. v. Comcast Corp., No. 1:16-CV-9278, 2017 WL

4876305, at *5 (S.D.N.Y. Oct. 27, 2017) (“[The Plaintiff] will not be unduly prejudiced by a stay,

nor will [the Defendant] be unfairly advantaged” because a stay would only delay recovery of

monetary damages); Leinster Inter S.A. v. Botley Ltd., No. 1:09-CV-3874, 2009 WL 5246211, at

*1 (S.D.N.Y. Dec. 30, 2009) (“[The plaintiff] also has not shown that it will suffer irreparable

injury absent a stay, since the only loss it alleges will be monetary.”). This is particularly relevant

here because Plaintiff does not even request actual damages, only statutory damages, which are

purely monetary. See 47 U.S.C. § 227(b)(3) ($500 for negligent violation; up to $1,500 for willful

violation); see Doc. 1, at ¶ 40 (seeking statutory damages).

        The preliminary posture of this action also weighs against a finding of harm to Plaintiff.

See Perricone v. Unimed Nutritional Servs., Inc., 3:01-cv-1512-CFD, 2002 WL 31075868, at *3

(D. Conn. July 18, 2002) (“Where a case is in the early stages of litigation, however, a court may

avoid duplicative efforts by granting a motion to stay.”); Tovar v. Hospital Housekeeping Sys., No.




8
 In moving for a stay pending decisions from the Second Circuit, Charter does not waive its right
to later argue that Connecticut is not the appropriate forum or that the substantive law of this
Circuit does not apply, as Plaintiff resides in a different state (Missouri) and allegedly received the
messages at issue there. See Doc. 1 at ¶ 15.


                                                  9
        Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 12 of 18



09-03487, 2009 WL 10672526, at *4 (C.D. Cal. Nov. 2, 2009) (early procedural posture of a case

“weighs against a finding of prejudice”). If anything, Plaintiff would be harmed if a stay is not

issued because she could incur significant expense in discovery only to later find out that her claim

is barred, or that she focused discovery on the wrong definition of ATDS. See, e.g., Reynolds v.

Time Warner Cable, Inc., No. 6:16-CV-6165W, 2017 WL 362025, at *2 (W.D.N.Y. Jan. 25, 2017)

(stay of TCPA putative class action did not harm Plaintiff, but would rather “save the parties from

needless expenditures and promote judicial economy”); Fontes v. Time Warner Cable, Inc., No.

2:14-cv-02060, 2015 WL 9272790, at *5 (C.D. Cal. Dec. 17, 2015) (stay of TCPA class action did

not harm plaintiffs; rather, it “could save substantial efforts by the parties”).

        Moreover, the Supreme Court has already granted certiorari in AAPC and set a briefing

schedule with oral argument occurring on April 22, 2020. See Supreme Court Calendar for the

Session Beginning April 20, 2020. In accordance with the Supreme Court’s customary practice,

its decision should be published by no later than the end of its term in June 2020. See McGregory,

2016 WL 11643678, at *3. The Second Circuit is also poised to imminently clarify the definition

of ATDS. See, e.g., La Boom Disco, No. 19-600, Doc. 56 (submitted for review). Given this

timeline, Charter’s requested stay may result in just a three-month delay. A stay of this short

duration necessarily limits any potential risk of damage to Plaintiff. See Mejia v. Time Warner

Cable Inc., No. 1:15-CV-6445, 2017 WL 5513638, at *5 (S.D.N.Y. Nov. 17, 2017) (in granting

longer stay than is requested here, noting that “given that [a Circuit court decision] will likely be

decided soon, any prejudice to Plaintiffs from a stay will be minimal and short-lived”); Ramirez v.

Trans Union, LLC, No. 12-cv-00632, 2015 WL 6159942, at *2 (N.D. Cal. Jun. 22, 2015) (“The

possible prejudice to Plaintiff that will result from a stay is minimal, as [the] decision will likely

be issued within a year per the Supreme Court’s customary practice.”).




                                                  10
        Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 13 of 18



       For these reasons, the first factor weighs heavily in favor of a stay.

               2.       Factor Two: Charter Will Suffer Harm and an Undue Burden if this
                        Action Proceeds Before AAPC is Decided.

       The second factor—Charter’s interest and burden if the Court does not grant the stay—

also heavily favors a stay. If the case is not stayed pending a decision in AAPC or from the

Second Circuit, Charter will have to invest substantial resources into litigating this nationwide

putative class action, despite the very real possibility that the Supreme Court or the Second Circuit

will render that investment unnecessary. See Stone v. Sterling Infosystems, Inc., No. 2:15-cv-

00711, 2015 WL 4602968, at *2 (E.D. Cal. Jul. 29, 2015) (“The Court sees no reason why

Plaintiff should be allowed to conduct discovery on this large class thereby forcing Defendant to

incur unnecessary expenses, until it can be established that this case will be proceeding

forward.”); see also Physicians Healthscource, Inc. v. Janssen Pharm., Inc., No. CIV.A. 12-

2132-FLM, 2014 WL 413534, at *4 (D.N.J. Feb. 4, 2014) (“class actions involve the potential

‘for hefty litigation expenses and an extensive use of judicial resources in the resolution of these

claims[.]’ . . . It is also generally understood that the costs can be particularly ‘enormous’ for

defendants.”) (cits. omitted). And Charter’s prejudice (and legal expense) is only compounded

by the fact there are two other putative class actions premised on similar ATDS and automated-

call ban allegations currently pending in this District. See Rease v. Charter Communications,

Inc., No. 3:20-cv-00150-RNC; Darby v. Charter Communications, Inc., d/b/a Spectrum, No. 3:20-

cv-00249.

       For these reasons, proceeding with this case before a decision in AAPC or from the Second

Circuit would substantially and unnecessarily prejudice Charter, and the second factor strongly

supports a stay.




                                                 11
        Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 14 of 18



                3.      Factor Three: A Stay Will Promote the Interests of the Court.

        The third factor—judicial economy—also strongly militates in favor of a stay. This is

especially true because the Supreme Court’s decision in AAPC and the Second Circuit’s imminent

decisions may be outcome-determinative, and because this case is a putative class action that will

involve significant discovery and motion practice regarding the merits and class certification—

all of which the Court will have to police and decide in this case and in the related Rease and

Darby matters. See Seefeldt, 2020 WL 905844, at *3 (“a stay is appropriate [pending AAPC], to

avoid exhausting judicial resources to decide things like . . . plaintiff’s pending motion for class

certification, and any possible discovery-related matters or summary judgment motions to follow

which may prove fruitless”); Wright, No. 6:18-CV-01851, Doc. 99, p.2 (proceeding before the

“Supreme Court issues guidance in the upcoming Barr v. Am. Ass’n will be—among other

things—a waste of judicial resources and a waste of the parties’ time and energy.”); see also

Lindenbaum, No. 1:19-cv-02862, Doc. 16 (granting stay pending AAPC because “judicial

economy will be saved as this case [is] in its early stages”); Davis, 2008 WL 2477461, at *2

(Haight, Jr., J.) (granting stay because “the federal case is likely at an end [after a ruling from the

Supreme Court], and the time and effort of conducting damages discovery and preparing for a

trial on that issue would have been wasted”) (footnotes omitted).

        Further, even if the Supreme Court determines that the automated-call ban is

constitutional, allowing the Supreme Court to decide AAPC and the Second Circuit to clarify the

definition of an ATDS before proceeding in this case would promote judicial efficiency and

ensure a uniform, national interpretation of the TCPA and the defenses discussed herein. 9 In re



9
  For instance, Charter maintains the TCPA’s automated-call ban is an unconstitutional content-
based restriction on speech. This exact defense—which would result in a complete finding of no
liability if decided in Charter’s favor—will be addressed in AAPC. This Court cannot address that


                                                  12
        Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 15 of 18



Literary Works in Elec. Databases Copyright Litig., No. M-21-90, 2001 WL 204212 (S.D.N.Y.

Mar. 1, 2001) (granting stay of proceedings pending decision by the Supreme Court and holding

that it would be an unnecessary waste of the court’s and the parties’ resources to proceed with

the litigation “before the Supreme Court more precisely defines the claims at issue.”); see also

Coulter v. Ascent Mortg. Res. Grp., LLC, No. 2:16-cv-02237, 2017 WL 2219040, at *4 (E.D.

Cal. May 18, 2017) (stay warranted in TCPA class action pending D.C. Circuit opinion as a “stay

will conserve judicial resources, clarify the law, and aid the court in making a decision”);

Reynolds, 2017 WL 362025, at *2 (“[a] stay [pending a forthcoming D.C. Circuit opinion] will

conserve judicial resources, will help clarify the law, and will enable this Court to render a sound

decision”) (citing Coatney v. Synchrony Bank, No. 6:16-cv-389, 2016 WL 4506315, *2 (M.D.

Fla. Aug. 2, 2016)).

       Accordingly, this factor also heavily favors a stay.

               4.      Factors Four and Five: A Stay Will Further the Public Interest and
                       Interests of Persons Not Parties to this Action.

       A stay would also promote the public interest because the efficient, fair, and uniform

administration of the judicial system serves that interest. For instance, continuing without

guidance from the Second Circuit regarding the definition of an ATDS would sow even further

confusion on how to comply with that section of the TCPA. See supra note 3. Likewise, the

public has a strong interest in avoiding the enforcement of a statute that, as here, may violate the

First Amendment. See Klein v. City of San Clemente, 584 F.3d 1196, 1208 (9th Cir. 2009) (there

exists a “significant public interest” in upholding free speech principles); see also G & V Lounge,

Inc. v. Mich. Liquor Control Com’n, 23 F.3d 1071, 1079 (6th Cir. 1994) (“it is always in the



defense without the risk that any decision will be overturned by the Supreme Court’s decision in
AAPC, and any interim decision rejecting the defense would prejudice Charter.


                                                 13
         Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 16 of 18



public interest to prevent the violation of a party’s constitutional rights”). In turn, the “ongoing

enforcement of the potentially unconstitutional regulations . . . would infringe not only the free

expression interests of [the parties], but also the interests of other people subjected to the same

restrictions.” Klein, 584 F.3d at 1208. That is especially true considering the current framework

of the TCPA, which allows the government to place debt-collection calls but exposes companies

like Charter to billions in uncapped, strict liability penalties for making identical calls. Further,

because the TCPA provision at issue here is inarguably a regulation—i.e., a “ban”—on certain

speech, allowing a party to rely on that regulation on an interim basis in litigation, just to have it

later overturned, would significantly undercut the public interest.

         A stay would similarly promote the interests of non-parties that could be impacted by this

litigation because it will: (a) prevent discovery that would unnecessarily burden such parties; and

(b) ensure a uniform interpretation of the law. See, e.g., Royal Park Investments SA/NV v.

Deutsche Bank Nat’l Tr. Co., No. 17-CV-5916-AJN, 2018 WL 3849840, at *3 (S.D.N.Y. Aug.

10, 2018) (staying action pending resolution of related case because “the public is also not served

by any wasting of judicial resources”); Nuccio v. Duve, No. 7:13-CV-1556, 2015 WL 1189617,

at *5 (N.D.N.Y. Mar. 16, 2015) (“Staying this action [pending the outcome of another, similar

action] will serve the interest of the courts, non-parties, and the public by promoting the efficient

use of judicial resources and ‘minimiz[ing] the possibility of conflicts between different

courts.’”). This is not a hypothetical concern, as non-parties often face heavy discovery burdens

in putative TCPA class actions. Similarly, TCPA plaintiffs routinely serve subpoenas on cellular

carriers that result in wide-ranging discovery disputes, statutory privacy implications (e.g., the

Cable Privacy Act, 47 U.S.C. § 551, et seq.), deposition of custodians, and other significant legal

costs.




                                                  14
       Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 17 of 18



       Accordingly, the public interest and the interests of non-parties both favor a stay.

IV.    CONCLUSION

       For the foregoing reasons, Charter requests that the Court grant its Motion to Stay pending

the Supreme Court’s forthcoming decision in AAPC and, if that decision is not wholly outcome-

determinative, the Second Circuit’s decisions in Kloth-Zanard v. Bank of America, No. 19-2043

and La Boom Disco, Inc. v. Duran, No. 19-600.

        Dated: March 27, 2020.

                                                     ROBINSON & COLE LLP

                                                     /s/ Trevor L. Bradley
                                                     Brian E. Moran
                                                     Connecticut Bar No. ct05058
                                                     bmoran@rc.com
                                                     Trevor L. Bradley
                                                     Connecticut Bar No. ct29993
                                                     tbradley@rc.com
                                                     1055 Washington Boulevard
                                                     Stamford, CT 06901
                                                     800-762-7826
                                                     203-462-7599 (fax)

                                                     and

                                                     KABAT CHAPMAN & OZMER LLP

                                                     /s/ Ryan D. Watstein
                                                     Ryan D. Watstein
                                                     (pro hac vice forthcoming)
                                                     rwatstein@kcozlaw.com
                                                     Adamson B. Starr
                                                     (pro hac vice forthcoming)
                                                     astarr@kcozlaw.com
                                                     171 17th Street NW, Suite 1550
                                                     Atlanta, Georgia 30363
                                                     (404) 400-7300
                                                     404-400-7333 (fax)

                                                     Counsel for Defendant Charter
                                                     Communications, Inc.


                                                15
        Case 3:20-cv-00266-CSH Document 19 Filed 03/27/20 Page 18 of 18



                                 CERTIFICATE OF SERVICE

       I certify that today I filed DEFENDANT CHARTER COMMUNICATION, INC.’S

BRIEF IN SUPPORT OF MOTION TO STAY CASE using the Court’s CM/ECF system,

which will automatically send a notice of electronic filing to all counsel of record.


                                                      /s/ Trevor L. Bradley
                                                      Trevor L. Bradley




                                                 16
